In this case the plaintiff sought to recover from the defendant railway company the value of a mule, which was struck and killed by one of defendant's trains. The trial resulted in a verdict and judgment for the defendant, and the plaintiff has brought the case to this court by writ of error. We have considered all the assignments presented, and reached the conclusion that reversible error has not been shown. We hold that no affirmative error has been pointed out in the charge of the court, and that plaintiff in error's requested instructions were properly refused. Judgment affirmed.